94 Ga. App. 504 (1956)
95 S.E.2d 25
NATIONS
v.
LASSITER.
36362.
Court of Appeals of Georgia.
Decided October 23, 1956.
*505 Mitchell & Mitchell, Erwin Mitchell, Pittman, Kinney & Pope, H. E. Kinney, for plaintiff in error.
James C. Holcombe, contra.
QUILLIAN, J.
1. Where the defendant in a trover case makes a solemn admission in his pleadings that he is in possession of the chattel for the recovery of which the action is instituted, he will not be permitted to disprove such admission without first withdrawing it by appropriate amendment. Clift & Goodrich, Inc. v. Mincey Mfg. Co., 41 Ga. App. 38 (152 S.E. 136); Alexander Hamilton Institute v. Van Landingham, 44 Ga. App. 606 (162 S.E. 304). Where a fact alleged in the petition is admitted in the answer, it needs no proof. Moss v. Youngblood, 187 Ga. 188 (2) (200 S.E. 689). Where possession of an automobile which the plaintiff seeks to recover in a trover action is alleged by the petition to be in the defendant and such averment is admitted in the answer, there is no issue as to whether the defendant is in possession of the automobile.
2. The true owner of personal property may lose title thereto to an innocent purchaser for value without notice by giving to a third party such external indicia of title as, according to the custom or trade, usually accompanies the authority to dispose of the property. Patterson Co. v. Peoples Loan &c. Co., 158 Ga. 503 (4) (123 S.E. 704); Capital Automobile Co. v. Ward, 54 Ga. App. 873 (189 S.E. 713). There was no evidence in this case that the owner or his agent gave any person such indicia of title. The trial judge did not err in directing a verdict for the plaintiff.
Judgment affirmed. Felton, C. J., and Nichols, J., concur.